DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18, 21-25, and 27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2006/0012647 (“Yamada”).
Claim 14
Yamada discloses a liquid agent application device comprising: a liquid agent reservoir including a liquid agent discharge port (Fig. 3, pressure chamber 140 with nozzle 131); a diaphragm that changes an internal volume of the liquid agent reservoir (Fig. 3, diaphragm 120); and a driver located on the diaphragm (Fig. 3, piezoelectric driver 103 and 200); wherein the driver includes a driving piezoelectric element that vibrates in response to application of a drive voltage signal and a horn that vibrates together with the driving piezoelectric element (horn 202 and piezoelectric element 110, paragraph [0042]).  

Claim 15
Yamada discloses the liquid agent application device according to claim 14, wherein the horn is connected to the driving piezoelectric element (Fig. 4, paragraph [0042]).  

Claim 16
Yamada discloses the liquid agent application device according to claim 14, wherein the horn is in contact with the driving piezoelectric element (Fig. 4, paragraph [0042]).  
  
Claim 17
Yamada discloses the liquid agent application device according to claim 14, wherein the driving piezoelectric element is disposed between the horn and the diaphragm (Fig. 4, paragraph [0042]).  

Claim 18
Yamada discloses the liquid agent application device according to claim 17, wherein the driving piezoelectric element is in contact with the diaphragm (Fig. 4, paragraph [0042]).    

Claim 21
Yamada discloses the liquid agent application device according to claim 14, wherein an end portion of the driver is a fixed end portion and is opposite to the diaphragm (Fig. 4, paragraph [0047], fixed end).  

Claim 22
Yamada discloses the liquid agent application device according to claim 14, wherein the horn is fastened to the driving piezoelectric element (Fig. 4, paragraph [0047], fixed end).    

Claim 23
Yamada discloses the liquid agent application device according to claim 14, wherein a natural vibration frequency of the horn is equal to or lower than a drive critical frequency of the driving piezoelectric element (paragraph [0010]).  

Claim 24
Yamada discloses the liquid agent application device according to claim 23, wherein the natural vibration frequency of the horn is equal to a frequency of the drive voltage signal (paragraph [0064]).  

Claim 25
Yamada discloses the liquid agent application device according to claim 14, wherein the driver further includes an oscillating piezoelectric element that vibrates in response to application of a high-frequency signal having a frequency higher than a frequency of a drive voltage signal applied to the driving piezoelectric element (paragraph [0064]).    

Claim 27
Yamada discloses the liquid agent application device according to claim 14, further comprising an intermediate member disposed between the driver and thePreliminary AmendmentPage 6 of 7 diaphragm, wherein the intermediate member is in surface contact with the driver and is in point contact with the diaphragm (Fig. 4, paragraph [0033], layer 115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0012647 (“Yamada”) in view of U.S. Patent Pub. 2008/0174620 (“Tanner”).
Claim 19
Yamada discloses the liquid agent application device according to claim 14.
Yamada discloses a horn with a driving piezoelectric element and diaphragm (Fig. 4) but does not appear to explicitly disclose wherein the horn is disposed between the driving piezoelectric element and the diaphragm.
Tanner discloses using a spring between the piezoelectric element and diaphragm (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the spring between the piezoelectric element and diaphragm, as disclosed by Tanner, into the device of Yamada, for the purpose of providing a lower operating frequency (Tanner, paragraph [0037]).

Claim 20
Yamada in view of Tanner discloses the liquid agent application device according to claim 19, wherein the horn is in contact with the diaphragm (Tanner, paragraph [0036]).  

Claim 26
Yamada discloses the liquid agent application device according to claim 14.
Yamada does not appear to explicitly disclose further comprising a preloaded spring disposed opposite to the diaphragm of the driver, wherein an end portion of the preloaded spring is a fixed end portion that is opposite to the driver.  
Tanner discloses using a preloaded spring between the piezoelectric element and diaphragm (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the preloaded spring, as disclosed by Tanner, into the device of Yamada, for the purpose of providing a lower operating frequency (Tanner, paragraph [0037]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853